[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON KOFKOFF ENTITIES' MOTION FOR ORDER OF COMPLIANCE
The third party defendants, known in this litigation as the "Kofkoff entities," have moved for an order of compliance arising from disagreements about the scheduling of depositions of expert witnesses. The court notes that the movants filed a request for adjudication on May 24, 2002, demanding "immediate" adjudication of a motion relating in part to a deposition scheduled for May 28, 2002. The court assumes the need for a reasonable time for response by adversaries and for adjudication by CT Page 7308 the court and will not vary that expectation except in real emergencies. The movants' selection of a deposition date four days from the filing of the request for adjudication is not such an emergency.
Counsel for the third party plaintiffs, Julius Rytman and Dora Rytman, explains in his opposition that depositions have been delayed in the hope of settlement as a result of mediation; however, he then proposes that the Rytmans be able to control the timing of this case by such methods as demanding forty-five days to consider settlement offers.
This case is fifteen years old. The trial is scheduled to commence on December 3, 2002. It will not be delayed. Under these circumstances, the parties must be required to prepare for trial even while settlement is being discussed.
The court notes that both sides are participating in gamesmanship with regard to the deposition schedules. Counsel for the Rytmans has declared in his letter of May 23, 2002, that the Rytmans' experts are "tentatively" available on certain dates in June and July. Counsel for the Kofkoff entities omits from her narrative her own requests for postponement of depositions.
The court orders as follows: Counsel for the Rytmans shall advise opposing counsel in writing by June 13, 2002, of four dates after June 19 and before July 30, 2002, on which Boris Bravo-Ureta is actually
available for deposition and four dates on which Robert J. Mackin isactually available for deposition. Counsel for the Kofkoff entities shall select from those dates, shall advise opposing counsel of the selections in writing by June 19, 2002, and shall take the depositions on the date(s) selected.
So ordered.
Beverly J. Hodgson Judge of the Superior Court